Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaim 1 filed 12/02/2021 have been amended. Claims 1-10, 12 and 14 are pending and have been rejected. Claims 11 and 13 have been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
 	Applicant asserts that the present invention allows and provides an optimal indirect human experience, wherein video feeds from any location may be transmitted, the event may be streamed to any number of viewers, and live chatting may be performed during the ceremony and/or after at after events. Furthermore, the currently amended claim 1 does not cover performance in the mind (mental process), wherein the amended claim requires image capturing action by the camera that cannot be practically applied in the human mind, therefore the currently amended of claim 1 is not the method of organizing human activity. In addition, the PC devices and functions performed by the PC devices are far from generic computing devices performing generic computing functions. Also, the practical application of retrieving the wedding album for facilitating and legalizing ceremonies through the internet for indirect human experience of the ceremonies, improves on other approaches which cannot accurately and/or efficiently perform the retrieval of the wedding album for facilitating and legalizing ceremonies through the internet. 	However, the Examiner respectfully disagrees as the claimed invention is directed towards streaming an event in order to perform legal services, this is similar to an abstract idea (certain methods of organizing human activity) identified by the courts as commercial or legal interactions in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed. Cir. 2014) and/or In re Comiskey, 554 F.3d 967, 981, 89 USPQ2d 1655, 1665 (Fed. Cir. 2009)). The Examiner used the abstract idea of certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts (e.g., wedding ceremony))) and not a mental process. As PC devices, mobiles, cameras, servers are generic computing devices performing generic computing functions, they do not add nothing that is not already present when looking at the elements taken individually (i.e., retrieval of the wedding album for facilitating and legalizing ceremonies through the internet). Furthermore, there is no indication that the combination of elements improves the functioning of a computer nor it improves any technology. Therefore, the rejection under 35 U.S.C. 101 as being directed to an abstract idea without significantly more remains.

Applicant’s arguments with respect to independent claim 1, limitation “storing the videos and photos of the reception session within the wedding album, wherein the wedding album may be retrieved by the host account for a predefined duration of time, wherein after a fixed duration of time the wedding album becomes ready and the user can re-watch or download the wedding album for the predefined duration of time” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101

 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The analysis is guided by the Supreme Court's two-step framework, is the following:

Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter?

Answer: Yes, the cited claims are directed to respective method.

Step 2A: Are the claims directed to a law of nature, a natural phenomenon, or an abstract idea, i.e., judicially recognized exceptions (both individually and as an ordered combination)?

Answer: Yes, the claims are directed to various concepts that are abstract ideas beyond the scope of § 101 (see analysis below).

Regarding independent claim 1 is an abstract idea of certain methods of organizing human activity identified by the courts as commercial or legal interactions in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed. Cir. 2014) and/or In re Comiskey, 554 F.3d 967, 981, 89 USPQ2d 1655, 1665 (Fed. Cir. 2009)).

Step 2B: Do the claims recite additional elements that amount to significantly more than the judicial exceptions?
Answer: No, the claims do not transform the nature of the claims into a patent-eligible application of the abstract idea (i.e., significantly more than the abstract idea implemented using generic computer components).

 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of “providing”, “receiving”, “designating”, “prompting”, “performing”, “livestreaming” “incorporating” and “retrieving” which are recited as performing generic computing and network functions routinely used in network communication applications. Generic computing and networking components recited as performing generic network communication functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic network components for facilitating and legalizing documents through livestreaming implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

Likewise, claims 2-14 are dependent claims that depend on independent claim 1 and fail to resolve the above problems, therefore, claims 2-12 and 14-24 are also rejected under 35 U.S.C 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shivaram (U.S. Publication 2015/0254618), hereinafter “Shivaram” in view of Schoenberg (U.S. Publication 2009/0113312), hereinafter “Schoenberg” and Haque et al. (U.S. Publication 2018/0205546), hereinafter “Haque”, Zhuang et al. (U.S. Publication 2015/0294006), hereinafter “Zhuang”, Asver et al. (U.S. Patent No. 9,563,607), hereinafter “Asver”, and Paul et al. (U.S. Publication 2005/0266839), hereinafter “Paul”.

	As to claim 1, Shivaram discloses a method for facilitating and legalizing ceremonies through the internet -for an indirect human experience of the ceremonies, the method comprising:  	providing a plurality of user accounts managed by at least one remote server, wherein each of the plurality of user accounts is associated with at least one profile identifier (ID) token, and wherein each of the plurality of user accounts is associated to a corresponding user personal computing (PC) device (Shivaram, see [0022], the client user must first establish a client user account that is used to remotely connect to a streaming account. See [0023], the client user must complete a registration process, wherein personal information is included, such as the name of the client user, a username, a password, email address, etc. (i.e., profile identifier (ID) token));  	receiving an event creation command from an arbitrary user account with the remote server (Shivaram, see [0022], the client user can choose from multiple streaming sources and create a schedule of events to stream. See [0027], the streaming selection is for an event hosted by a subsequent client user);  	designating the arbitrary account as a host account with the remote server (Shivaram, see [0027], the streaming selection is for an event hosted by a subsequent client user, then the streaming account is the subsequent client user account of the subsequent user account);  	livestreaming the event to the at least one guest account with the host PC device and the PC devices associated with the at least one participant (Shivaram, see [0020] and [0024], the client user to view remote locations through a live stream video feed, wherein the client user can request events from subsequent client users, such as weddings, birthday parties, etc.); 	wherein the event is a wedding ceremony and wherein the at least one participant includes a bride, a groom, an officiant, and a plurality of witnesses (Shivaram, see [0027], the streaming selection can be for the wedding of a subsequent user) 	livestreaming the event to the each of the at least one guest accounts with the host PC device (Shivaram, see [0020] and [0024], the client user to view remote locations through a live stream video feed, wherein the client user can request events from subsequent client users, such as weddings, birthday parties, etc.); 	Shivaram is silent to 	prompting the host account to initiate an event-creation process, and select at least one legal account with a host PC device, wherein the at least one legal account is from the plurality of user accounts; 	performing an event validation process with the remote server in order to generate a confirmation notification, wherein the confirmation notification includes a legal validation;  	prompting the host account to designate at least one participant account and at least one guest account with the host PC device, wherein the at least one participant account and the at least one guest account are from the plurality of user accounts  	prompting the host account to start the event with the host PC device, wherein the event is attended by the at least one participant; 
 	recording the bride, the groom, the officiant, and the plurality of witnesses with the camera. 	However, Schoenberg discloses  	prompting the host account to initiate an event-creation process, and select at least one legal account with a host PC device, wherein the at least one legal account is from the plurality of user accounts (Schoenberg, see [0041] and fig. 4a, consumer-initiated engagement (i.e., event-creation process), a consumer logs in and communicates a new matter he desires assistance or guidance on to the brokerage, wherein based on the selected provider a enganement is established); 	performing an event validation process with the remote server in order to generate a confirmation notification, wherein the confirmation notification includes a legal validation (Schoenberg, see [0042] and fig. 4b, system communicates to establish a convenient time for both parties to accomplish the follow-up regarding scheduled engagement in order to carry out engagement);  	prompting the host account to designate at least one participant account and at least one guest account with the host PC device, wherein the at least one participant account and the at least one guest account are from the plurality of user accounts (Schoenberg, see [0032], the provider network employs a remuneration scheme for providers that helps assure that the consumers can find providers in designated professional domains in the online mode);   	prompting the host account to start the event with the host PC device, wherein the event is attended by the at least one participant (Schoenberg, see [0043], the system determines that the provider is available, the system notifies the consumer. When notified, the consumer logs in and is connected to the provider);   	recording the bride, the groom, the officiant, and the plurality of witnesses with the camera (Schoenberg, see [0030], video camera connected to a computer in order to engage by text, voice or video conference), wherein the camera is communicably coupled to the host PC device and the corresponding participant PC devices (Schoenberg, see [0030], video camera connected to a computer in order to engage by text, voice or video conference).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shivaram in view of Schoenberg in order to further modify the method for facilitating live feed streams of remote locations from the teachings of Shivaram with the method for real-time communication between a consumer of services and a provider of legal services from the teachings of Schoenberg.
 	One of ordinary skill in the art would have been motivated because it would help the consumer acquire appropriate legal services through a communication platform (Schoenberg – 0014 & 0075). 	Shivaram in view of Schoenberg is silent to 	 	incorporating personal data of the at least one participant account into a finalized legal document with the remote server; and  	retrieving the finalized legal document upon completion of the event, with the host PC device; 	electronically signing a marriage document by the bride, the groom, the officiant and the witnesses with their corresponding PC devices; and  	transmitting the signed marriage document to the legal PC device with the remote server; 	Haque discloses  	incorporating personal data of the at least one participant account into a finalized legal document with the remote server (Haque, see [0101], web application administered by the host server for obtaining user information, family information and information about other potential beneficiaries for use in administering and facilitating the creation of a will (e.g., a digital will, e-will, eWill)); and  	retrieving the finalized legal document upon completion of the event, with the host PC device (Haque, see [0115], when customer passes away, the executor triggers a number of actions as a result of the electronic will being organized in the data structure for the asset distribution to the heirs or designated beneficiaries) 	electronically signing a marriage document by the bride, the groom, the officiant and the witnesses with their corresponding PC devices (Haque, see [0086], the host server facilitates the witnessing, signature process so the process of creating a valid will can be fully digitized if so desired. See [0109], testator and witness submit their electronic signatures); and  	transmitting the signed marriage document to the legal PC device with the remote server (Haque see [0109], testator and witness submit their electronic signatures into the ledger). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shivaram in view of Schoenberg and Haque in order to further modify the method for facilitating live feed streams of remote locations from the teachings of Shivaram with the method for real-time communication between a consumer of services and a provider of legal services from the teachings of Schoenberg and the method for secure management/monitoring, recordation, transaction, exchange and/or analysis of assets of asset information via a ledger (e.g., decentralized or distributed) from the teachings of Haque.
 	One of ordinary skill in the art would have been motivated because it would allow to secure legal documents by use of a secure encryption system (Haque – 0003). 	Shivaram in view of Schoenberg and Haque is silent to merging the profile ID token of the bride, the groom, and the plurality of witnesses into the profile ID token of the officiant;  	However, Zhuang discloses merging the profile ID token of the bride, the groom, and the plurality of witnesses into the profile ID token of the officiant (Zhuang, see [0083], merge sub-intervals address information corresponding to IP addresses matches a same territory, so that each IP address is in one-to-one correspondence with a territory); 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shivaram in view of Schoenberg and Haque in order to further modify the method for facilitating live feed streams of remote locations from the teachings of Shivaram with the method for real-time communication between a consumer of services and a provider of legal services from the teachings of Schoenberg and the method for secure management/monitoring, recordation, transaction, exchange and/or analysis of assets of asset information via a ledger (e.g., decentralized or distributed) from the teachings of Haque and the method for processing online user distribution from the teachings of Zhuang.
 	One of ordinary skill in the art would have been motivated because it would allow to matching address information corresponding to an IP address of each minimum sub-interval with a territory (Zhuang – 0075). 	Shivaram in view of Schoenberg, Haque and Zhuang is silent to creating a wedding album of the event, with the remote server; 	However, Asver discloses creating a wedding album of the event, with the remote server (Asver, see fig. 3 and col. 5 lines 6-8, event on air, wherein multiple users can capture photographs from the event); enabling the plurality of user accounts to capture photos of the event during livestreaming with the remote server (Asver, see fig. 3 and col. 5 lines 6-8, event on air, wherein multiple users can capture photographs from the event); providing a virtual reception session after the event managed by the remote server, wherein each of the at least one guest accounts can interact, record videos and take photos with the bride and the groom (Asver, col. 4 lines 51-61, generation process is configured to be a stand-alone process that interacts with (via e.g., an API) social network, wherein the social network is configured to allow users (e.g., users 36, 38, 40, 42) to communicate via social network); and  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shivaram in view of Schoenberg, Haque and Zhuang in order to further modify the method for facilitating live feed streams of remote locations from the teachings of Shivaram with the method for real-time communication between a consumer of services and a provider of legal services from the teachings of Schoenberg and the method for secure management/monitoring, recordation, transaction, exchange and/or analysis of assets of asset information via a ledger (e.g., decentralized or distributed) from the teachings of Haque and the method for processing online user distribution from the teachings of Zhuang and the method for real-time generation of slideshows of an event from the teachings of Asver.
 	One of ordinary skill in the art would have been motivated because it would allow people to take photographs from the live streaming event (Asver – col. 5 lines 6-8). 	Shivaram in view of Schoenberg, Haque, Zhuang and Asver is silent to storing the videos and photos of the reception session within the wedding album, wherein the wedding album may be retrieved by the host account for a predefined duration of time, wherein after a fixed duration of time the wedding album becomes ready and the user can re-watch or download the wedding album for the predefined duration of time. 	However, Paul discloses storing the videos and photos of the reception session within the wedding album, wherein the wedding album may be retrieved by the host account for a predefined duration of time, wherein after a fixed duration of time the wedding album becomes ready and the user can re-watch or download the wedding album for the predefined duration of time (Paul, see [0034], storing images from an event (e.g., wedding) to shared account or album. Accessing said wedding album for a specific time (i.e., predefined time)). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shivaram in view of Schoenberg, Haque, Zhuang and Asver in order to further modify the method for facilitating live feed streams of remote locations from the teachings of Shivaram with the method for real-time communication between a consumer of services and a provider of legal services from the teachings of Schoenberg and the method for secure management/monitoring, recordation, transaction, exchange and/or analysis of assets of asset information via a ledger (e.g., decentralized or distributed) from the teachings of Haque and the method for processing online user distribution from the teachings of Zhuang and the method for real-time generation of slideshows of an event from the teachings of Asver and the method of controlling the distribution of digital images using a device from the teachings of Paul.
 	One of ordinary skill in the art would have been motivated because it would allow viewing and obtaining prints of images taken with cellular phones (Paul – abstract).
 	As to claim 2, Shivaram in view of Schoenberg, Haque, Zhuang, Asver and Paul discloses everything disclosed in claim 1. Shivaran further discloses wherein during livestreaming of the event, the plurality of user accounts is brought together to a single IP address, for efficient real time communication and ensuring cyber jurisdiction (Shivaran, see [0022], the client user can choose from multiple streaming sources and create a schedule of events to stream. The client user must first establish a client user account that is used to remotely connect to a streaming account. The streaming account is associated with either a subsequent client user or service-providing entity and as such, the streaming account may specifically be a subsequent client user account or a service provider account).
  	As to claim 3, Shivaram in view of Schoenberg, Haque, Zhuang, Asver and Paul discloses everything disclosed in claim 1. Shivaram further discloses the method comprising steps of: providing a plurality of events stored on the remote server, wherein each of the plurality of events is associated to a plurality of event packages (Shivaram, see [0020], client users of the present invention to provide guided tours in addition to contracting tours from professional service-providing entities and subsequent client users); prompting the host account to enter general host information with the host PC device (Shivaram, see [0023], client user account completes registration through the host software, where the client user provides personal information that is submitted); prompting the host account to select a desired event from the plurality of events with the host PC device (Shivaram, see [0028], The event calendar also allows the client user to select the desired streaming event directly from the event calendar and proceed with displaying the live stream video feed for the streaming selection); prompting the host account to select a desired event package from the plurality of event packages with the host PC device (Shivaram, see [0028], The event calendar also allows the client user to select the desired streaming event directly from the event calendar and proceed with displaying the live stream video feed for the streaming selection).
 	As to claim 4, Shivaram in view of Schoenberg, Haque, Zhuang, Asver and Paul discloses everything disclosed in claim 3. Shivaram discloses wherein the general host information is at least one datapoint selected from a group consisting of full name, age, email address, phone number, and postal address (Shivaram, see [0023], where the client user provides personal information that is submitted during registration, such as the name of the client user, a username, a password, email address, etc.).
 	As to claim 5, Shivaram in view of Schoenberg, Haque, Zhuang, Asver and Paul discloses everything disclosed in claim 3. Shivaram further discloses wherein the event package is at least one option selected from a group consisting of time, price, and add-on features (Shivaram, [0026], the client user can request an event, such as a tour by providing information for certain categories, such as price range, location, special site requests, and event duration).
 	As to claim 6, Shivaram in view of Schoenberg, Haque, Zhuang, Asver and Paul discloses everything disclosed in claim 5. Haque further discloses wherein the add-on features is at least one option selected from a group consisting of marriage education, last name change, prenup, wills, apostille license for international and domestic couples (Haque, see [0099-0100], users can search the catalogue (i.e., add-on features), such as assets, policies, warranties, or legal documents. See fig. 9, user can create will).

 	As to claim 7, Shivaram in view of Schoenberg, Haque, Zhuang, Asver and Paul discloses everything disclosed in claim 3. Schoenberg discloses the method comprising steps of: prompting the host account to make a payment associated with the desired event package with the host PC device (Schoenberg, see [0037], consumers can  purchase access to the system through a variety of models, including direct payment);  	Haque further discloses prompting the host to upload legal documents with the host PC device (Haque, see [0066], user can upload an image of an asset); transmitting the legal documents to the legal PC device with the remote server (Haque, see [0047], the host server receives the transaction request to log an asset or to access data associated with a logged asset); analyzing the legal document with the legal PC device in order to generate a legal validation (Haque, see [0110], the system can store an insurance policy contract as an electronic document that is digitally signed and has a key that is integrated into the system ledger in order to confirm its validity); and transmitting the confirmation notification with the remote server to the host PC device if the legal validation is generated (Haque, see [0117], the executor can be receiving an electronic message from an appropriate government agency constituting a death certificate or a judge's order. The executor would have to confirm the document and a mechanism to receive a validation result is provided).

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shivaram (U.S. Publication 2015/0254618), hereinafter “Shivaram” in view of Schoenberg (U.S. Publication 2009/0113312), hereinafter “Schoenberg”, Haque et al. (U.S. Publication 2018/0205546), hereinafter “Haque” Zhuang et al. (U.S. Publication 2015/0294006), hereinafter “Zhuang”, Asver et al. (U.S. Patent No. 9,563,607), hereinafter “Asver” and Malik (U.S. Publication 2005/0228876), hereinafter “Malik”.
 	As to claim 8, Shivaram in view of Schoenberg, Haque, Zhuang, Asver and Paul discloses everything disclosed in claim 1. Shivaram further discloses the method comprising steps of: prompting the host account to select a date and time for the event with the host PC device (Shivaram, see [0028], the event appointment is added to the events calendar at the date and time agreed upon by the client user and the service-providing entity or the subsequent client user);  	Shivaram in view of Schoenberg, Haque, Zhuang, Asver and Paul is silent to providing a plurality of contacts stored on the host PC device, wherein each of the plurality of contacts is associated to a corresponding user account from the plurality of user accounts; providing a plurality of administrative participant accounts managed by the remote server, wherein each of the plurality of administrative participant accounts is associated to a corresponding user account from the plurality of user accounts; prompting the host account to select the at least one participant account with the host PC device, wherein the participant account is at least one account selected from a group consisting of the plurality of contacts stored of the host PC device; prompting the host account to select the at least one guest account from the plurality of contacts stored on the host PC device with the host PC device; and transmitting an invite of the event to the at least one guest account and the at least one participant account, with the remote server. 	However, Malik discloses providing a plurality of contacts stored on the host PC device, wherein each of the plurality of contacts is associated to a corresponding user account from the plurality of user accounts (Malik, see fig. 4, user interface shows each of the users contacts); providing a plurality of administrative participant accounts managed by the remote server, wherein each of the plurality of administrative participant accounts is associated to a corresponding user account from the plurality of user accounts (Malik, see [0027], Such a main account with a primary user who maintains administrative control over other users associated with the main account); prompting the host account to select the at least one participant account with the host PC device, wherein the participant account is at least one account selected from a group consisting of the plurality of contacts stored of the host PC device (Malik, see [0027], John, with his administrative control, can then configure Sue's communication to prevent her from sending or deleting any mail); prompting the host account to select the at least one guest account from the plurality of contacts stored on the host PC device with the host PC device (Malik, see [0027], John, with his administrative control, can then configure Sue's communication to prevent her from sending or deleting any mail); and transmitting an invite of the event to the at least one guest account and the at least one participant account, with the remote server (Malik, see fig. 4-5 and [0062], sending guest invitation). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shivaram in view of Schoenberg, Haque, Zhuang, Asver, Paul and Malik in order to further modify the method for facilitating live feed streams of remote locations from the teachings of Shivaram with the method for real-time communication between a consumer of services and a provider of legal services from the teachings of Schoenberg and the method for secure management/monitoring, recordation, transaction, exchange and/or analysis of assets of asset information via a ledger (e.g., decentralized or distributed) from the teachings of Haque and the method for processing online user distribution from the teachings of Zhuang and the method for real-time generation of slideshows of an event from the teachings of Asver and the method of controlling the distribution of digital images using a device from the teachings of Paul and the method for managing accounts within a network community from the teachings of Malik. 
 	One of ordinary skill in the art would have been motivated because it would allow to provide an account server to manage direct accounts for resident users of the network community and guest accounts for guests of the resident users (Malik – 0004).

 	As to claim 14, Shivaram in view of Schoenberg, Haque, Zhuang, Asver and Paul discloses everything disclosed in claim 1, but is silent to comprising: providing an administrator account, wherein the administrator account is from the plurality of user accounts, and wherein the administrator account is communicably coupled to the host account for ensuring assistance for the event to the host. 	However, Malik discloses comprising: providing an administrator account, wherein the administrator account is from the plurality of user accounts, and wherein the administrator account is communicably coupled to the host account for ensuring assistance for the event to the host (Malik, see [0027], such a main account with a primary user who maintains administrative control over other users associated with the main account). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shivaram in view of Schoenberg, Haque, Zhuang, Asver, Paul and Malik in order to further modify the method for facilitating live feed streams of remote locations from the teachings of Shivaram with the method for real-time communication between a consumer of services and a provider of legal services from the teachings of Schoenberg and the method for secure management/monitoring, recordation, transaction, exchange and/or analysis of assets of asset information via a ledger (e.g., decentralized or distributed) from the teachings of Haque and the method for processing online user distribution from the teachings of Zhuang and the method for real-time generation of slideshows of an event from the teachings of Asver and the method of controlling the distribution of digital images using a device from the teachings of Paul and the method for managing accounts within a network community from the teachings of Malik. 
 	One of ordinary skill in the art would have been motivated because it would allow to provide an account server to manage direct accounts for resident users of the network community and guest accounts for guests of the resident users (Malik – 0004).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shivaram (U.S. Publication 2015/0254618), hereinafter “Shivaram” in view of Schoenberg (U.S. Publication 2009/0113312), hereinafter “Schoenberg”, Haque et al. (U.S. Publication 2018/0205546), hereinafter “Haque”, Zhuang et al. (U.S. Publication 2015/0294006), hereinafter “Zhuang”, Asver et al. (U.S. Patent No. 9,563,607), hereinafter “Asver”, Paul et al. (U.S. Publication 2005/0266839), hereinafter “Paul”, Malik (U.S. Publication 2005/0228876), hereinafter “Malik” and Adler et al. (U.S. Publication 2011/0054976), hereinafter “Adler”.

 	As to claim 9, Shivaram in view of Schoenberg, Haque, Zhuang, Asver, Paul and Malik discloses everything disclosed in claim 8, but is silent to wherein the time and date of the event in the invite will reflect the time zone of the place corresponding to each of the guest PC device and each of the participant PC device. 	However, Adler discloses wherein the time and date of the event in the invite will reflect the time zone of the place corresponding to each of the guest PC device and each of the participant PC device (Adler, see [0035], organizer can also specify and/or modify the location of the event in the expanded user interface element 108, whether the event is an all-day event, the start and end time for the event (112), the time zone of the scheduled time, etc. The organizer of the calendar event can also include attachments (e.g., files and other information) with an invitation to send to the invitees). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shivaram in view of Schoenberg, Haque, Zhuang, Asver, Paul and Malik in order to further modify the method for facilitating live feed streams of remote locations from the teachings of Shivaram with the method for real-time communication between a consumer of services and a provider of legal services from the teachings of Schoenberg and the method for secure management/monitoring, recordation, transaction, exchange and/or analysis of assets of asset information via a ledger (e.g., decentralized or distributed) from the teachings of Haque and the method for processing online user distribution from the teachings of Zhuang and the method for real-time generation of slideshows of an event from the teachings of Asver and the method of controlling the distribution of digital images using a device from the teachings of Paul and the method for managing accounts within a network community from the teachings of Malik and the method for scheduling events from the teachings of Adler. 
 	One of ordinary skill in the art would have been motivated because it would allow to accepting or declining the invitation (Adler – 0044).
 	As to claim 10, Shivaram in view of Schoenberg, Haque, Zhuang, Asver, Paul and Malik discloses everything disclosed in claim 8, but is silent to the method comprising steps of: prompting the guest account to input general guest information with the guest PC device; prompting the guest account to respond to the invite of the event with the guest PC device; and generating and transmitting at least one event alert to the guest account with the remote server. 	However, Adler discloses the method comprising steps of: prompting the guest account to input general guest information with the guest PC device (Adler, see [0043-0044], the notification area is commonly used to present reminders and other notifications that require the user's prompt input or responses, wherein the notification can present a user interface element (e.g., the "Accept", "Decline", and "Maybe" buttons) for entering a decision to accept or decline the invitation); prompting the guest account to respond to the invite of the event with the guest PC device (Adler, see [0048], a reminder can be sent to the invitee closer to the date of each occurrence of the recurring event); and generating and transmitting at least one event alert to the guest account with the remote server (Adler, see [0048], a reminder can be sent to the invitee closer to the date of each occurrence of the recurring event). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shivaram in view of Schoenberg, Haque, Zhuang, Asver, Paul and Malik in order to further modify the method for facilitating live feed streams of remote locations from the teachings of Shivaram with the method for real-time communication between a consumer of services and a provider of legal services from the teachings of Schoenberg and the method for secure management/monitoring, recordation, transaction, exchange and/or analysis of assets of asset information via a ledger (e.g., decentralized or distributed) from the teachings of Haque and the method for processing online user distribution from the teachings of Zhuang and the method for real-time generation of slideshows of an event from the teachings of Asver and the method of controlling the distribution of digital images using a device from the teachings of Paul and the method for managing accounts within a network community from the teachings of Malik and the method for scheduling events from the teachings of Adler. 
 	One of ordinary skill in the art would have been motivated because it would allow to accepting or declining the invitation (Adler – 0044).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shivaram (U.S. Publication 2015/0254618), hereinafter “Shivaram” in view of Schoenberg (U.S. Publication 2009/0113312), hereinafter “Schoenberg”, Haque et al. (U.S. Publication 2018/0205546), hereinafter “Haque”, Zhuang et al. (U.S. Publication 2015/0294006), hereinafter “Zhuang”, Asver et al. (U.S. Patent No. 9,563,607), hereinafter “Asver”, Paul et al. (U.S. Publication 2005/0266839), hereinafter “Paul” and Kaminski et al. (U.S. Publication 2021/0224938), hereinafter “Kaminski”.
 	As to claim 12, Shivaram in view of Schoenberg, Haque, Zhuang, Asver and Paul discloses everything disclosed in claim 11, wherein electronically signing the marriage documents enables documents to be notarized in real time. 	However, Kaminski discloses wherein electronically signing the marriage documents enables documents to be notarized in real time (Kaminski, see [0184], An eNotary is a Notary Public who notarizes documents electronically and validate with a digital certificate). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shivaram in view of Schoenberg, Haque, Zhuang, Asver and Paul in order to further modify the method for facilitating live feed streams of remote locations from the teachings of Shivaram with the method for real-time communication between a consumer of services and a provider of legal services from the teachings of Schoenberg and the method for secure management/monitoring, recordation, transaction, exchange and/or analysis of assets of asset information via a ledger (e.g., decentralized or distributed) from the teachings of Haque and the method for processing online user distribution from the teachings of Zhuang and the method for real-time generation of slideshows of an event from the teachings of Asver and the method of controlling the distribution of digital images using a device from the teachings of Paul and the method for executing legal instruments, including the grant of a power of attorney from the teachings of Kaminski.
 	One of ordinary skill in the art would have been motivated because it would allow enabling the verifiable grant of a limited power of attorney through an electronic system (Kaminski – 0002).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443